Title: To George Washington from Joseph Jones, 30 September 1777
From: Jones, Joseph
To: Washington, George



Dr Sr
York [Pa.] 30th Sept. 1777.

I have your Phaeton here though I was obliged to send for it after I left Philadelphia being put to the rout the night I recd your Letter. The bolt that fastens the pole & part of the long reins were lost, some brass nails also gone, and the lining much dirted and in some places torn, I will get these little matters repaired and have the carriage and Harness kept clean and in as good order as I can, which is the least I can do for the use, though I wod much rather buy it if you are not determined agt selling, and submit the price to yourself or our Friend Col. Harrison, who may view it and pay the Cash Upon demand to your Order—The Harness I observe is not matched, though the difference is not very striking—wh[ethe]r this happened at Philadelphia since you left it there, or before You can judge. We have met upon the road many Companies of Virga Militia, and more are coming, though I am informed numbers are gone back, in consequence of your Letter respecting those unarmed. I observe they are in general bare of cloathing, wch if possible shod be furnished them, and their stay at Camp made as comfertable as circumstances will admit, that when they return Home they may not go disgusted, spreading evil reports, greatly to the prejudice of the recruiting service and the cause in general. These Men come far to support the Rights and property of an invaded State, that make little or no exertions in its own defence, but on the contrary afford every succour and support to the Enemey; and rather than they shod want necessaries or any other part of the Army at this and the approaching inclemant Season, I wod not scruple to take all such necessaries from the disaffected where ever found. Our Friends are striped by our Enemies where ever they go, and our Foes freely furnish them what they want—what the last have left usefull to the Army I wod take, and where the first are so exposed to the Enemey as that what necessaries they have must unavoidably fall into their hands, I wod demand a surrender of them, paying the value or ⟨giv⟩ing Certificates, assigning the reason of such proceeding. The Enemy subsist their Army at our Expence, drawing supplies from around them as they pass, I wod subsist our Army from around it as far as possible, and in the rout of the Enemey. these are my private Sentiments which I communicate without

reserve, to be regarded or disregarded by you as you shall judge best. I own to you this Conduct wod often hurt my feelings, as I am satisfied in many instances it must yours but where I was satisfied the public good wod result from the measure, I shod endeavour to stifle those emotions of Humanity and Tenderness for individual distress, which in different circumstances wod claim my attention and benevolence—In times like the present and in situations like ours, Rigour to internal Foes is absolutely necessary, and I think has been too long delayed. To Friends I wod afford every possible support and protection, to Tories and equivocal Characters I wod yeild the measure meeted by the Enemey to our Friends. I think this is the general Sentiment of our Body, and of almost every Whig I converse with—how far you can prevail on yourself to carry them into execution your own feelings must determine—The right of retaliation cannot be disputed, and it is equally just and wise to benefit ourselves of those necessaries wch it is probable shod we neglect to do so, may advantage the Enemey—in pursuing this line individuals may suffer hardship, but it is a sacrifice our friends shod willingly make to the general good. pray excuse these loose thoughts, I offer them with freedom. You are equally free to disregard them. Success and happiness attend you. Yr aff. Sevt

Jos: Jones.


Gibsons Battalion came in today they are but thin.

